Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-9 are allowed because none of the prior art references of record teaches a print liquid supply comprising a clamping support structure that is coupled with a dock connector, a wall of a container clamped therebetween, one of the clamping support structure or the dock connector including a tongue latched onto a groove in the other one of the clamping support structure or the dock connector in the combination as claimed. 

Claims 10-13 allowed because none of the prior art references of record teaches an apparatus comprising: a clamping support structure to be housed within a box for a print liquid supply; and a dock connector to be carried on an exterior of the box to enable selective coupling of the print liquid supply with a printing device, the dock connector to be coupled to the clamping support structure with a wall of the box clamped there between, one of the clamping support structure or the dock connector including a tab to engage a slot in the other one of the clamping support structure or the dock connector.

Claims 14-15 are allowed because none of the prior art references of record teaches a print liquid supply comprising a dock connector that is positioned on a first side of a wall of a container; and a clamping support structure positioned on a second side of the wall opposite the first side, the clamping support structure directly mechanically interlocked with the dock connector via a tongue-and-groove connection in the combination as claimed. 

Citation of Pertinent Prior Art

        The prior art made of record and not relied upon is considered pertinent to applicant's 


CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
  
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
          For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). 


/ANH T VO/Primary Examiner, Art Unit 2853